NEWS RELEASE 701 Ninth Street NW Washington, DC20068 www.pepcoholdings.com NYSE: POM FOR IMMEDIATE RELEASE August 11, 2008 Media Contact:Robert Dobkin 202-872-2680 Investor Contact:Donna Kinzel 302-429-3004 Pepco Holdings Reports Second-Quarter 2008 Earnings; Conference Call Scheduled Pepco Holdings, Inc. (NYSE: POM) today reported second quarter 2008 consolidated earnings of $15.0 million, or 7 cents per share, compared to $57.2 million, or 30 cents per share, in the second quarter of 2007.Excluding special items (as described below), earnings for the second quarter 2008 would have been $107.9 million, or 53 cents per share.There were no special items in the second quarter of 2007.The weighted average number of basic shares outstanding for the second quarter of 2008 was 201.1 million compared to 193.0 million for the second quarter of 2007. The earnings increase for the second quarter of 2008, excluding special items, as compared to the 2007 quarter was driven by improved performance across the company’s operating businesses.Higher Power Delivery earnings resulted from the impact of the distribution base rate orders issued in Maryland in June 2007 and in the District of Columbia in January 2008, the impact of higher transmission rates, and favorable income tax adjustments, partially offset by higher operation and maintenance expenses.Conectiv Energy realized higher earnings primarily due to higher spark spreads, higher capacity prices, and a mark-to-market gain related to economic coal hedges.Higher Pepco Energy Services earnings were due to a mark-to-market gain related to certain economic hedges of PJM congestion risk, higher generation output, and more favorable congestion costs. “Our operating businesses performed well across the board in the second quarter reflecting continued progress in the execution of our strategy,” said Dennis R.
